Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are pending.  Claims 1, 6, and 11 are independent.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arimori et al. (US 2018/0220021 A1) in view of Ma et al. (US 2019/0164313 A1).
	Regarding claim 1, Arimori et al. discloses a medium conveying apparatus (Figs. 1-3, para 0109) comprising: 
a conveying roller (34 and 46) to convey a medium (a sheet document, a credit card) (see para 0068 and Figs. 2 and 4 for rollers 34 and 46); 
an imaging device (52 including CIS 52A and CIS 52B) to generate an input image acquired by imaging the conveyed medium (the input image acquired by CIS 52A); and 
a processor (control unit 30) to extract edge pixels (of edges PS1 and PS2) from the input image, detect a width of the medium (including a card) in the input image based on the edge pixels, and determine whether the conveyed medium is an ID card 
Arimori et al. further discloses that “card” refers to card (having rounded corner) as defined by the international standard ISO/IEC7810 “ID-1” (see end of para 0109) (  According the webpage of the website https://en.wikipedia.org/wiki/ISO/IEC_7810#ID-1, ID-1 format cards are defined to have rounded corners with a radius of 2.88-3.48 mm (about 1/8 in), commonly used for credit cards, debit cards, ATM cards, etc., and also for driving licenses and personal ID cards (see below)). 
https://en.wikipedia.org/wiki/ISO/IEC_7810#ID-1
ID-1
The ID-1 format specifies a size of 85.60 by 53.98 millimetres (3+3⁄8 in × 2+1⁄8 in) and rounded corners with a radius of 2.88–3.48 mm (about 1⁄8 in). It is commonly used for payment cards (ATM cards, credit cards, debit cards, etc.). Today it is also used for driving licenses and personal identity cards in many countries, automated fare collection system cards for public transport, in retail loyalty cards, and even crew member certificates (particularly for aircrew[5]).

	Arimori et al. does not disclose detecting a degree of roundness at the corner of the medium (card having rounded corners, in the ID-1 format) in the input image.

	Ma et al. discloses (para 0144) that, in detecting drivers licenses, credit cards, or other documents having rounded corners, one detector is configured/parameterized to 

para 0043:  In one general embodiment, a computer-implemented method of detecting objects within digital image data includes:  receiving digital image data; analyzing the digital image data using one or more detectors, each detector being independently configured to detect objects within digital images according to a unique set of analysis parameters; determining a confidence score for each of a plurality of analysis results produced by the one or more detectors”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ma et al. to detect the degree of roundness (which is a confidence score) of the corner of the document P (ID card) of Arimori et al. in order to accurately determine or detect an ID card as the document P.

	Claim 6 is rejected as being a method claim corresponding to rejected apparatus claim 1.

	Claim 11 claims a computer-readable, non-transitory medium storing a computer program, wherein the computer program causes a medium conveying apparatus .


4.	Claims 2, 7, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Arimori et al. (US 2018/0220021 A1) in view of Ma et al. (US 2019/0164313 A1) as applied to claim 1 above, and further in view of Morikawa et al. (US 2014/0077445 A1).
Regarding claim 2/1, the apparatus of Arimori et al. in view of Ma et al. is discussed for claim 1 above.  Arimori et al. further discloses an ultrasonic sensor (ultrasonic wave sensor 44) including an ultrasonic transmitter (44a) for transmitting an ultrasonic wave and an ultrasonic receiver (44b) facing the ultrasonic transmitter for receiving the ultrasonic wave and generating an ultrasonic signal corresponding to the received ultrasonic wave (Fig. 2, para 0075).  The processor further determines whether multi-feed of the medium has occurred (Fig. 3 showing control unit 30 connected to multi-feeding detection sensor 44 and transport drive motor 38 which drives rollers 34 
Arimori et al. does not disclose that the processor changes the threshold value or stops determining whether multi-feed has occurred, according to whether the conveyed medium is an ID card. 

	Morikawa et al. discloses reducing a multifeed detection threshold value to change the detection method of multifeed using an ultrasonic sensor when the processor (CPU 150 including 157) determines that the document is a thick document (Fig. 3, paras 0174 and Fig. 17 steps S807 and S812; see para 0051 and Fig. 2 for ultrasonic transmitter 116a and ultrasonic receiver 116b).  The apparatus (100) of Morikawa et al. suitably sets the multifeed detection threshold value in accordance with whether the document is thick document or not a thick document.

	The card of Arimori et al. in view of Ma et al. is a thick document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Morikawa et al. to change (to 

	Claims 7 and 12 are rejected for the reason given for claim 2 above, for being corresponding to claim 2.

5.	Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


6.	The following is an examiner’s statement of reasons for allowance:
	Claims 3-5, 8-10, and 13-15 are allowable over the prior art of record because the prior art does not teach a combination of any of the claims and their independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Motoyama (US 2021/0281699 A1), late date, Fig. 8 and Fig. 5A step S15, automatic document feeder conveys card with rounded corners from document tray (para 0007 and 0008 ADF conveyed card related; para 0074 and 0075); para 0049, 0052, 0053, 0061, 0066-0071 for flatbed scanner related
	Sakai (US 2021/0084181 A1), same assignee and inventor as those of the present application; estimates the shape of a medium based on a line image acquired by imaging a selected one of the first surface and the second surface of the medium; no rounded corner of card included in specification or claims

	Sakai (US 2020/0204695 A1), same assignee and inventor as those of the present application; multi-feed detection apparatus for changing a threshold value for detecting multi-feed or stopping detection of multi-feed based on a shape of a medium
Claims 1 and 6:  “changing/change the predetermined threshold value or stopping detection of the media multi-feed, based on the estimated shape of the medium”, (but vertex counts of a medium, not “a degree of roundness” as in claims 1+)
claim 3/1 “not a shape of a card”; claim 8/6 and 10/6, 13/11
claim 4/1 “to be a shape of a card”; claims 9/6, 14/11, 15/11

	Sakai (US 10893160, patent of above pub),
	Pribble et al. (US 2021/0192260 A1), cellphone imaging, round corners of card

	Irwin, JR, et al. (US 2013/0202185 A1), claims 6 and 7, detects round corners of card
	Aizono (US 9560228), displays setting options to the user to either allow or stop document feeding or scanning (Figs. 5, 8, and 10)
	Hongo et al. (US 2016/0297635 A1), Fig. 17, Fig. 18 and para 0183
Yamagishi et al. (US 2011/0278786 A1)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674